Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig. 3 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US PGPub 20200132219 A1).
Regarding Claim 13, Thompson discloses a sensor unit for installation in a gas regulator, the sensor unit comprising: at least one sensor component (101) configured to measure distance between the at least one sensor component and a diaphragm (Para. 28); and a communication device communicatively coupled to the at least one sensor component to send a wired or wireless signal to a processor (202), wherein the signal is based on information from the at least one sensor component (Para. 22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14–15 and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US PGPub 20200132219 A1) in view of Abbott (USPN 2302284).
Regarding Claim 14, Thompson discloses the signal conveys information, but does not disclose the signal conveys information sufficient to determine if the gas regulator vents gas or fails to lock- up.  
Abbott teaches a pneumatic valve having a gas pressure regulator.
It would have been obvious before the time of filing to a person having ordinary skill in the art to use Thompson’s sensor unit with Abbott’s pressure regulator as another application in which Thompson’s sensor unit can be used.
Per the Thompson–Abbott combination, Thompson’s sensor unit, replaces Abbott’s spring tube cap 22’.  As a result Thompson’s optical sensor is used to determine the position of the Abbott’s stem.  This is because Abbott’s stem is the only moving component associated with valve movement that is in the lone of sight of Thompson’s optical sensor. 
The Thompson–Abbott combination teaches the signal conveying information sufficient to determine if the gas regulator vents gas or fails to lock-up.  Thompson discloses the sensor unit is used to determine whether there is a failure with the valve.  Since Thompson’s sensor unit is located within Abbott’s spring tube 22.
Regarding Claim 15, the Thompson–-Abbott combination teaches one sensor component comprises: a sensor (Thompson 206) to sense a distance between two or more components of the gas regulator (Thompson Para. 20, where the optical sensor determines the position between the diaphragm and the optical detector 322); and a sensor to determine a mechanical pressure exerted by the diaphragm pin (Abbott Fig. 1, where the diaphragm pin is the portion of the stem located within the pressure chamber 18) on the stop stem (Thompson 201).  (Thompson Para. 36, where the pressure sensor determines the pressure within the pressurized chamber).
Regarding Claim 17, the Thompson–-Abbott combination teaches the sensor is a light sensor (Thompson Para. 20).
Regarding Claim 18, the Thompson–-Abbott combination teaches a wired connection to attach the sensor unit to a processor of a device (Thompson 704) in gas-flow communication with the gas regulator (Thompson Para. 49), wherein the device is a server (Thompson Para. 49).  
Claim(s) 1–11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (USPN 2302284) in view of Thompson et al. (US PGPub 20200132219 A1).

    PNG
    media_image1.png
    614
    543
    media_image1.png
    Greyscale

Figure 1 - Abbott Annotated Fig. 1
Regarding Claim 19, Abbott discloses a gas regulator, comprising: a diaphragm (11); a diaphragm pin (Abbott Annotated Fig. 1) configured to move according to movement of the diaphragm; a stop stem (Abbott Annotated Fig. 1) in a path of movement of the diaphragm pin; a relief valve (Abbott Annotated Fig. 1) to vent gas based at least in part gas pressure within the gas regulator, but does not disclose a sensor. 
Thompson teaches at least one sensor component (101) configured to measure a distance in order to determine the valve position.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve of Abbott with a sensor as taught by Thompson in order to monitor the valve position.
Per the Thompson–Abbott combination, Thompson’s sensor unit, replaces Abbott’s spring tube cap 22’.  As a result Thompson’s optical sensor is used to determine the position of the Abbott’s stem.  This is because Abbott’s stem is the only moving component associated with valve movement that is in the lone of sight of Thompson’s optical sensor. 
The Abbott–Thompson combination between a sensor (Thompson 101) and the diaphragm pin (Abbott Annotated Fig. 1); and a communication device communicatively coupled to the at least one sensor component to send a signal to a processor (Thompson Para. 25), wherein the signal is based on information of a relief or lock-up failure event (Thompson Para. 59).  
Regarding Claim 1, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 2, the structural limitation of the apparatus described in the method is recited in Claim 2.  Accordingly the method steps recited in claim 13 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 3, the structural limitation of the apparatus described in the method is recited in Claim 3.  Accordingly the method steps recited in claim 15 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 4, the structural limitation of the apparatus described in the method is recited in Claim 4.  Accordingly the method steps recited in claims 18–19 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 5, the structural limitation of the apparatus described in the method is recited in Claim 5.  Accordingly the method steps recited in claim 17 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 6, the Thompson–Abbott combination teaches the information comprises information about a relative position of a stop stem of the gas regulator and a diaphragm pin of the gas regulator, and where the information is used as input to software configured to determine if the gas was vented by the gas regulator.  (Thompson Para. 43).
Regarding Claim 7, the structural limitation of the apparatus described in the method is recited in Claim 7.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 8, the structural limitation of the apparatus described in the method is recited in Claim 8.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Regarding Claim 9, the Thompson–Abbott combination teaches determining a time at which a relief valve of the regulator vented gas; or determining an elapsed time during which gas was vented by the gas regulator.  (Thompson paras. 20–21, where the time it takes to determine the distance correlates to the evacuated pressure).
Regarding Claim 10, the Thompson–Abbott combination teaches obtaining information about a relative position of a stop stem of the gas regulator (Thompson para. 19 discusses how two elements are sensed and Abbott Annotated Fig. 1 illustrates the physical arrangement) and a diaphragm pin of the gas regulator (Abbott Annotated Fig. 1), wherein the information comprises: a distance between the stop stem and the diaphragm pin at times when the stop stem and the diaphragm pin are not in contact; and a mechanical pressure applied to the stop stem by the diaphragm pin at times when the stop stem and the diaphragm pin are in contact.  
Regarding Claim 11, the structural limitation of the apparatus described in the method is recited in Claim 11.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Claim(s) 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (USPN 2302284) in view of Thompson et al. (US PGPub 20200132219 A1), in further view of McGill (USPN 7458387 B2).
Regarding Claim 20, Abbott–Thompson combination teaches the gas regulator as recited in claim 19, but does not teach a gas meter to receive gas flow from the gas regulator.
McGill teaches a gas meter (11) to receive gas flow from the gas regulator (10).
It would have been obvious before the time of filing to a person having ordinary skill in the art to use Abbott–Thompson’s gas regulator with McGill’s gas system, particularly feeding gas through the gas meter as another application in which Abbott–Thompson’s gas regulator can be used.
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 12.  Accordingly the method steps recited in claim 20 are necessarily those performed when making and/or using the device of the Abbott–Thompson combination.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott (USPN 2302284) in view of Thompson et al. (US PGPub 20200132219 A1), in further view of Lin et al. (CN 104314527 B– Translated).
Regarding Claim 16, the Abbott–Thompson combination teaches the sensor, but does not teach the sensor is calibrated to indicate when pressure in the gas regulator exceeds a pressure at which a relief valve of the gas regulator is configured to vent gas from the gas regulator.  
Lin teaches the sensor (7.15) is calibrated to indicate when pressure in the gas regulator (8.1) exceeds a pressure at which a relief valve (6.3) of the gas regulator is configured to vent gas from the gas regulator.  Last Page Paras. 11–12, starting with “The upper oil cavity. . .”
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the gas regulator and the relief valve of the Abbott–Thompson combination with a means to calibrate the pressure at which the relief valve opens as taught by Lin in order to not exceed the pressure in the system and to be able to adjust the pressure according to the user needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkins et al. (USPN 8485213 B2) teaches a pressure regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753